DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
s 36 & 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the cinch member 101. Applicant discloses “the latch and the motorized actuation system are in direct abutment with one another,” however, Applicant does not provide any essential structure/element or relationship as to how this is structurally possible in these claims. 
  Applicant does state in the specifications that the cinch member 101 is part of the linkage system 22, which was said to be part of the latch 10, and the cinch member is affixed to the drive shaft 74, which is part of the motorized actuation system, however none of these details are disclosed in the independent claims despite being essential to the assembly of the latch. Applicant is reminded that although claims are read in light of the specifications, the limitations from the specifications are not read into the claims.  The latch and the motorized actuation system are only in direct abutment with one another because of the cinch member, therefore the cinch member is considered an essential element. 

Allowable Subject Matter
Claims 36-56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
References of record do not teach all of amended claim 36 and 54.  Specifically they do not teach an assembled power latch of a vehicle with a latch frame, having a first frame portion having a firs mounting surface and a second frame portion having a second mounting surface, the second frame portion extending from the first frame portion; a motorized actuation system  having at least one motor with an output shaft, the system mounted on the first mounting surface, a cinch cam coupled to the output shaft and configured to rotate, and latch mounted on the second mounting surface including a cinch lever, and a cable extending between the cinch cam and the cinch lever, the cable coupling 
For example, Nagai US 7575270 or Hirai US 7627986 do not teach that the latch and motorized actuation system are in direct abutment with each other, as well as the remainder of the other claim limitations.  The components which could be the cinch member that could cause the latch and motorized actuation member to be in abutment, i.e. 45 or 37, are not mounted on the second mounting surface. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Other references, such as Stasko et al. US 20070138802 or Stefanic et al. US 20050134054 (US 7905523), do not teach a cinch cam and the cable coupling rotational movement of the cinch cam to the movement of the cinch lever, nor do they teach two different mounting surfaces. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Hashiba et al. US 20040245786 teaches a power latch with the motorized actuation system on a different mounting surface than the latch and that the motorized actuation system and the latch are in abutment with one another once mounted, however, the cable (24) does not couple the rotational movement of the cinch cam (22) to the movement of the cinch lever (18 or 23). Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Graute et al. US 10100558 does not teach that the latch (2) and motorized actuation system (1) are in direct abutment with one another when mounted – there is no would be cinch member or another component of the latch that can be considered in direct abutment with parts of the motorized actuation system. The cable cannot be considered as part of the latch or motorized actuation system. 
Nakamura et al. US 4575138 does not teach the cable extending between the cinch cam and the cinch lever and the cable coupling rotational movement of the cinch cam to the movement of the cinch lever. 


Response to Arguments
Applicant’s arguments, filed 09/23/2020 with respect to 35 USC 102 rejections have been fully considered and are persuasive.  
Regarding the claim objections: Examiner acknowledges the correction made to now claim 56. 
Regarding the prior art rejections: The 35 USC 102(a)(1) rejection of claims 36-39, 44-51 has been withdrawn based on Applicant’s most recently filed claim disclosure (09/23/2020).  However, Examiner would like to note that the comments on pages 13-14 of the previous final office action (dated 06/23/2020) were with regards to the latch mounted on the second mounting surface. Examiner made no reference to the latch and motorized actuation system abutting each other. A 35 USC 112(b) rejection has been made for all claims in order to address Applicant’s new amendments – it is not clear how the latch and the motorized actuation system are in abutment with one another.  In Applicant’s remarks (page 7), Applicant states that this abutment occurs when the two systems are mounted on their respective surfaces, however, this does not provide any further clarification. Even with references to Applicant’s drawings, it is unclear where and between which components this abutment is occurring.  The components are not in fact in abutment with each other, they are connected via the cable. Appropriate clarification is required.  The 35 USC 103 (a)(1) rejections of 40-43 and 54-56 are withdrawn in view of allowable subject matter of the independent claims 36 and 54. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to power latches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 24, 2021